Peter Pless died in the county of Stanly in 1858, leaving a last will and testament, which was admitted to probate at May Term, 1858, of Stanly County Court, and the plaintiff John A. Pless qualified as executor of the same. This will, after various specific devises and bequests, contains a residuary clause in these words: "My will and desire is that all the residue of my estate, if any, after taking out the devises and legacies above mentioned, shall be sold and the debts owing to me collected, and if there should be any surplus over and above the payment of debts, expenses and legacies, that such surplus shall be equally divided and paid over to my son Adam and my daughter Malinda. My will and desire is that my daughter Malinda's equal part in this last devise to her bodily heirs equally divided between them, and said legacies to be paid over to the above mentioned within two years from my decease to them, and each and every one of them, their executors, administrators and assigns, absolutely, forever."
Malinda, the daughter mentioned in this will, is now the wife of the defendant Coble, and the bill is filed by the executor for a construction of this residuary clause.
The residuary clause of the will, as to the construction of which we are called upon to give an opinion is expressed in such vague and indistinct terms that it is difficult to ascertain the purpose which the testator had in view. The fund is directed to be divided equally between his son Adam and his daughter Malinda; and (232) then he says, "my will and desire is that my daughter Malinda's equal part in this last devise to her bodily heirs equally to be divided between them," etc. Does the testator mean by this that his daughter's half of the surplus shall not be enjoyed by her at all, but shall be equally divided between her bodily heirs, or does he intend that she shall have it for life, with remainder to them? And if so, will the rule in Shelley'scase apply so as to give her the absolute interest? The language is *Page 190 
undoubtedly obscure, but we cannot believe that the testator intended to deprive his daughter of what he calls her "equal part"; if so, why did he direct an equal division between her and his son Adam, and call one share her part? If he intended it for her "bodily heirs" he would have been more likely to have said that the fund should be divided into two equal parts, of which his son Adam should have one and his daughter Malinda's bodily heirs or children should have the other. Such language would have been clear and explicit and would have left no doubt of the testator's meaning to exclude his daughter in favor of her children.
Our opinion, then, is that the daughter was intended to take, and does take, one-half of the surplus mentioned in the residuary clause of the testator's will. The question then arises, whether she takes it absolutely, under the operation of the rule in Shelley's case, or only for life, with remainder to her children; and upon that question, the latter is, we think, the proper one. The provision that the fund is to go to the daughter's "bodily heirs, equally to be divided between them," prevents the application of the rule in Shelley's case, as is now well settled by authority. See Swain v. Rascoe, 25 N.C. 200, in which the previous case of Bradley v. Jones, 37 N.C. 245, is referred to and overruled. See, also, Jacobs v. Amyatt, 4 Bro. Ch. Cas., 542, and 2 Rop. on Leg., 354-355.
A decree may be drawn, in which it will be declared that the defendant James A. Coble and his wife Malinda will be entitled to (233) one-half of the surplus of the money mentioned in the residuary clause of the testator's will during the life of the said Malinda, and after her death the same must be equally divided between all the children which she now has or may hereafter have.
PER CURIAM.                                    Decree accordingly.
Cited: Pless v. Coble, 123 N.C. 158.